Ross and Markewich, JJ.,
dissent in part in a memorandum by Ross, J., as follows: Under the facts of this case, I cannot concur in the majority’s determination to modify the minimum sentence previously imposed by the trial court. The majority dwells on the fact that the mandatory drug sentencing laws are too severe. This statement might have application to some, but certainly not to this defendant. Although my colleagues have categorized the drug transaction involved in this appeal as no more than a “general run of other A-I narcotics felonies”, such a conclusion is unwarranted. This defendant was able to procure, in less than one hour, after notification by one telephone call, almost one pound of heroin for street distribution worth $24,800. During the course of consummating this sale, the undercover officers, in order to verify the accuracy of the reported weight of the contraband, inquired if anyone had a scale. Conveniently, defendant produced from his pocket such an instrument. Defendant also voluntarily admitted that the quality of these drugs was inferior. This knowledge did not stem from a casual dealing or lack of familiarity with the drugs. It highlights the level of defendant’s dealings and indicates an awareness of the source of the drugs and a consciousness of their quality. Additionally, there was testimony at both trials* of defendant that he had been the supplier of narcotics to the undercover police officer’s contact on at least four prior occasions. The conclusion is inescapable, at least to me, that this defendant was a major supplier of narcotics, capable of obtaining a large supply of drugs at any hour with minimal *533notice. Under these facts the minimum sentence imposed could not be deemed too severe or harsh. It is obvious that the majority is ignoring the question of abuse of “discretion”. They cannot, even under CPL 470.15 (subd 2, par [c]) because such a finding that a sentence is “unduly harsh or severe” indicates that the trial court did abuse its discretion. On this appeal I am not prepared to say that there was such an abuse. The often repeated refrain, that: “a determination as to what constitutes an appropriate sentence is a matter resting within the sound discretion of the trial court and the sentence imposed by that court should not be reduced on appeal unless there was a clear abuse of discretion” (People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419, cert den 421 US 951) is squarely before us on this appeal. The record before us adequately demonstrates that the sentencing court acted well within its discretion in imposing this mandatory minimum. Thus, I cannot conclude that there was an abuse of the court’s discretion so as to require our intervention. Accordingly, I would affirm the judgment of conviction in its entirety.

 Defendant’s first trial on the instant indictment ended when, after all the evidence had been presented, he was permitted to enter a plea of guilty to criminal sale of a controlled substance in the second degree. Thereafter the defendant’s motion to withdraw the plea was granted and this trial followed.